UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: March 31 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. Name of Fund:The Teberg Fund Period:July 1, 2009 - June 30, 2010 Company Name Meeting CUSIP Proposal(s) By Issuer Conflict Conflict Mgmt Vote Date Shares Date or S/hold Yes/No Resolved Recom Cast Voted Voted EuroPacific Growth Fund - A 11/24/09 1.Elect Directors Issuer No N/A For For 11/10/09 2.Apprv agrmt & plan for reorganization of funds Issuer No N/A For For 11/10/09 3A Update fundamental investment policies re borrowing Issuer No N/A For For 11/10/09 3B Update fundamental invest policies re senior securities Issuer No N/A For For 11/10/09 3C Update fundatmental investment policies re underwriting Issuer No N/A For For 11/10/09 3D Update policies re real estate or commodoties Issuer No N/A For For 11/10/09 3E Update fundamental investment policies re lending Issuer No N/A For For 11/10/09 3F Update fund invest policies re industry concentration Issuer No N/A For For 11/10/09 3IUpdate policies re elimination of certain policies Issuer No N/A For For 11/10/09 4.Apprv policy re appointment of subsidiary advisors Issuer No N/A For For 11/10/09 5.Apprv amend to invest advisory/service agreements Issuer No N/A For For 11/10/09 6.Appprv form of subsidiary agrmt & appt of sub advisors Issuer No N/A For For 11/10/09 8.Consider proposal submitted by shareholders S/holder No N/A Against Against 11/10/09 Berkshire Hathaway, Inc. 01/20/10 1.Apprv amend re 50/1 split of Class B stock Issuer No N/A For For 01/07/10 2.Apprv amend to clarify Class B split w/o Class A split Issuer No N/A For For 01/07/10 3.Apprv amend to change par value of Class B stock Issuer No N/A For For 01/07/10 4.Apprv amend to increase # of Class B & other shares Issuer No N/A For For 01/07/10 5.Apprv amend to remove requirement to issue certificates Issuer No N/A For For 01/07/10 Jennison Mid Cap Growth A 03/09/10 1.Elect Directors Issuer No N/A For For 02/16/10 Eli Lilly and Company 04/19/10 532457PPH 1A-EElect Directors Issuer No N/A For For 04/02/10 2.Ratify apppt of Ernst & Young LLP as auditors Issuer No N/A For For 04/02/10 3.Apprv amendmts to provide annual election of directors Issuer No N/A For For 04/02/10 4.Apprv amend to eliminate supermajority voting provisions Issuer No N/A For For 04/02/10 5.S/holder proposal allowing s/holders to call meetings S/holder No N/A Against Against 04/02/10 6.S/holder proposal prohibiting CEO's from compen cmtee S/holder No N/A Against Against 04/02/10 7.S/holder proposal on ratification of executive compen S/holder No N/A Against Against 04/02/10 8.S/holder proposal re executive equity awards S/holder No N/A Against Against 04/02/10 Johnson & Johnson 04/22/10 478160PPH 1A-J Elect Directors Issuer No N/A For For 4/8/2010 2.Ratification of appt of Pricewaterhouse Coopers LLP Issuer No N/A For For 4/8/2010 3.Proposal re advisory vote on executive compen Issuer No N/A For For 4/8/2010 4.Proposal on special shareowner meetings Issuer No N/A For For 4/8/2010 Pfizer, Inc. 04/22/10 717081PPH 1A-O Elect Directors Issuer No N/A For For 4/8/2010 2.Ratify KPMG LLP as accounting firm Issuer No N/A For For 4/8/2010 3.Advisory vote on executive compensation Issuer No N/A For For 4/8/2010 4.Apprv amend to reduce share % for s/holder special mtg Issuer No N/A For For 4/8/2010 5.S/holder proposal re stock options S/holder No N/A Against Against 4/8/2010 Abbott Laboratories 04/23/10 02824PPH 1.Elect Directors Issuer No N/A For For 4/8/2010 2.Ratification of Deloitte & Touche LLP as auditors Issuer No N/A For For 4/8/2010 3.S/holder proposal - advisory vote S/holder No N/A Against Against 4/8/2010 4.S/holder proposal - special s/holder meetings S/holder No N/A Against Against 4/8/2010 Berkshire Hathaway, Inc. 05/01/10 1.Elect Directors Issuer No N/A For For 04/16/10 Bristol-Myers Squibb Co. 05/04/10 110122PPH 1A-K Elect Directors Issuer No N/A For For 04/19/10 2.Ratification of appt of public accounting firm Issuer No N/A For For 04/19/10 3.Apprv amend to certif of incorp - special s/hold mtgs Issuer No N/A For For 04/19/10 4.Apprv amend - supermajority voting - common stock Issuer No N/A For For 04/19/10 5.Apprv amend - supermajority voting - preferred stock Issuer No N/A For For 04/19/10 6.Executive compensation disclosure Issuer No N/A For For 04/19/10 7.S/holder action by written consent Issuer No N/A For For 04/19/10 8.Report on animal use Issuer No N/A For For 04/19/10 Watson Pharmaceuticals, Inc. 05/07/10 942638PPH 1A-D Elect Directors Issuer No N/A For For 04/19/10 2.Ratification of appt of Pricewaterhouse Coopers LLP Issuer No N/A For For 04/19/10 Amgen, Inc. 05/12/10 031162BBH 1A-M Elect Directors Issuer No N/A For For 04/27/10 2.Ratify Ernst & Young LLP as accountants Issuer No N/A For For 04/27/10 3A S/holder proposal - s/holder action by written consent S/holder No N/A Against Against 04/27/10 3B S/holder proposal - equity retention policy S/holder No N/A Against Against 04/27/10 Medco Health Solutions, Inc. 05/12/10 58405UPPH 1A-I Elect Directors Issuer No N/A For For 04/27/10 2.Ratification of appt of Pricewaterhouse Coopers LLP Issuer No N/A For For 04/27/10 3.Apprv amend to permit s/holders to call special mtgs Issuer No N/A For For 04/27/10 Mylan Inc. 05/14/10 628530PPH 1.Elect Directors Issuer No N/A For For 04/27/10 2.Ratify appt of Deloitte & Touche LLP as acctg firm Issuer No N/A For For 04/27/10 3.S/holder proposal - advisory vote on executive compen S/holder No N/A Against Against 04/27/10 4.S/holder proposal - retention of executive equity compen S/holder No N/A Against Against 04/27/10 QLT Inc. 05/20/10 746927BBH 1.Elect Directors Issuer No N/A For For 05/06/10 2.Apprv appt of Deloitte & Touche LLP as auditors Issuer No N/A For For 05/06/10 Human Genome Sciences, Inc. 05/20/10 444903BBH 1.Elect Directors Issuer No N/A For For 05/12/10 2.Ratify appt of Ernst & Young LLP as acctg firm Issuer No N/A For For 05/12/10 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)/s/ Douglas G. Hess Douglas G. Hess, President (Principal Executive Officer) Date8/30/10
